                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

 MARY HAGGINS,                        )              JUDGMENT IN CASE
                                      )
              Plaintiff,              )                3:21-cv-00340-MR
                                      )
                 vs.                  )
                                      )
 JUDGE GRAHAM C MULLEN, SR.,          )
 et al.,                              )
                                      )
             Defendants.              )

DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with
the Court’s August 16, 2021 Order.

                                               August 16, 2021




    Case 3:21-cv-00340-MR Document 9 Filed 08/16/21 Page 1 of 1
